3. Justice for the "Comfort Women"
The next item is the five motions for a resolution on justice for comfort women.
author. - (ES) Madam President, I have to say that, as the driving force behind this resolution, I am particularly satisfied that finally we have found the space and sufficient consensus to table it, because I sincerely believe that the subject deserved this, and much more.
We are talking about almost 200 000 women, euphemistically known as 'comfort women', who were forced to be sexual slaves during and before the Second World War by the Japanese Imperial Army. After 62 years, the survivors are still seeking justice.
During their lives they have suffered from poor physical and mental health, isolation and shame, and often extreme poverty. So far the Japanese Government has not complied with international rules on reparation, which include restitution, compensation, rehabilitation and satisfaction, including full disclosure, apology and guaranteeing that the action will not be repeated. This is particularly significant given that Japan is one of the main donors of aid in post-war times.
There was, therefore, an urgent need to react and to point out, as the survivors do, that truth must be linked to justice, and that an apology is empty if it is not accompanied by an acceptance of responsibility. I would like to stress that this is not only about the rights of an individual victim, but about collective rights, which bring with them the responsibility to remember, so that this type of violation does not happen again.
This means that we must ask the Japanese to conduct an exercise in historical honesty and not only acknowledge the facts but apologise on behalf of their predecessors, and to compensate the victims.
Finally, I would like to express my great respect and recognition for the women who had and continue to have the courage to speak out and demand justice, and for the organisations like Amnesty International that are supporting them on this journey.
author. - (SV) Madam President, the Resolution calls for justice and redress for the hundreds of thousands of women, so-called 'comfort women', who were forced into providing sexual services before and during the Second World War. All these degraded women who were held in sexual slavery are still waiting for justice and redress. The Japanese authorities have indeed done a certain amount but, as the Resolution shows, a great deal remains for the Japanese Government and authorities to do in order to give those women justice and redress.
The majority of the women who were forced into this dreadful situation were very young at the time. That means that their whole lives have been destroyed by these terrible experiences. They have been forced to live out their lives in poor physical and psychological health, isolation, shame, and often extreme poverty. The fact that these women have not had full justice and redress also means that those who committed these crimes have effectively enjoyed immunity for their acts.
Again the victims, women, are punished while the perpetrators go free. This Resolution is also important for the reason that it highlights what always happens in war and conflict zones, that it is always women who are the main victims. It is therefore important that we draw attention to this matter. We must try to put a stop to this.
author. - (PL) Madam President, when we talk about crimes and when we think about crimes of the 20th century, we think above all of the crimes committed by the Germans and the Bolsheviks, or rather, to put it more broadly, the Communists. In Europe we are less aware of the fact that in the Far East Japan committed immense crimes from the 1930s until the end of the war. One of the greatest of these crimes was the sexual exploitation of women at this time.
Some 100 000 women from conquered countries in the Far East were forced into sexual slavery by the Imperial Armed Forces of Japan. This sexual slavery, which was in itself totally criminal, had further consequences too. These consequences were enforced abortions, mutilations and murders on a large scale, and large-scale instances of suicide among these women. Obviously any of these women who are still alive today are very old.
It must be conceded that during the post-war period the Japanese Government did much to compensate for these dreadful offences against the women who experienced them. Today this resolution calls on the Japanese Government to make a final political, moral and financial settlement upon those women who are still alive and with the families of those who have died. This is most certainly their due.
author. - (NL) Madam President, I should like to start by expressing my solidarity with these women - I believe on behalf of all of us. I am pleased that this is on the agenda, as it has taken a very long time. The European Parliament has been wavering for five months over whether human rights for women should actually be a priority or not.
Mr Dillen, who has now left, has just said that oppression of women is typical of the Koran - which is complete nonsense, as the matter of 'comfort women' shows that men do not need the Koran to repress and abuse women.
I am actually also rather disappointed with the attitude in the European Parliament. As I have just said, this House wavered over this for a very long time, and I have heard even Members of this Parliament coming up with arguments such as 'Well, yes, but 90% of these women did it of their own free will' and 'Oh well, it is their culture, you have to understand that'. To be frank, I find this sickening. It is rape, and rape is without exception a crime in all ages and all cultures.
I now gather that Japanese school textbooks have been adapted; but I then hear from the Japanese embassy that the tale has to be told very cautiously, as pupils do not yet know much about sexuality and could incur psychological damage. No-one talks about the psychological damage to the 'comfort women' themselves. To be frank, I find that quite shocking. Anyway, I am pleased that this is now on our agenda and that we are just about to adopt it.
I think that it is important that apologies be sincere and unequivocal. It is not a matter of a formality. With the previous Prime Minister, Shinzo Abe, once more casting doubt on the whole issue, it is not sufficient for the current government to then say 'Oh, but we shall continue with the previous policy'. Sincere and unequivocal is what is needed.
Also, when I hear the arguments that have been forthcoming from the Japanese embassy in recent days - incidentally complete with a recognition of everything that has already been done - I think that much progress remains to be made on sincerity. I hope, therefore, that this resolution expresses the solidarity of all of us with the victims.
author. - (DE) Madam President, I am very grateful to the previous speaker for having drawn attention to the fact that no religion on this earth is immune to massive human rights violations against women, but this is more to do with dictatorship and authoritarian systems than with a specific religion.
Hundreds of thousands of women before and during the Second World War were forced into prostitution by the Japanese Imperial Armed Forces. Historians' estimates assume that around 200 000 of these 'comfort women' from Korea, China, Taiwan and the Philippines were handed over to Japanese soldiers as sex slaves. The 'comfort women' system is one of the largest cases of human trafficking in the 20th century and led to gang rapes on a massive scale and to forced abortions.
After the end of the war, many women were murdered by the armed forces or prevented from returning home. Many of the survivors remained silent out of shame about their past and were stigmatised and relegated to the fringes of society. The issue of forced prostitution was not broached at the war crime trials and there was no talk of reparation.
Not until the end of the 1980s did the fate of the comfort women come to light again. The reason for this was not an automatic change in awareness, but the rapidly growing women's movement in South Korea. Little by little, women who had been forced into prostitution spoke out publicly. In 1992 weekly demonstrations began in front of the Japanese Embassy in Seoul with the words: the Japanese Government should be ashamed, not us.
In 1997 the Japanese Government was asked for the first time to take legal and moral responsibility internationally for the most severe human rights violations committed against women. In her report the UN Special Rapporteur on violence against women demanded financial compensation for the victims and court sentences for the perpetrators. The reaction of the Japanese Government at the time was an out and out rejection of these demands.
It has already been said several times today that the truth must be taken into account. We are therefore asking the Japanese Government publicly to reject any assertions that deny or question the subjugation and enslavement of the comfort women and we are likewise demanding that they accept moral and legal responsibility for the enslavement of 200 000 people. We are calling on the Japanese Government to implement mechanisms to provide reparations to all surviving victims and their families as quickly as possible.
Many victims of the comfort women system have passed away or are at least 80 years old, which means speed is of the essence. We are also calling on our colleagues in the Japanese National Assembly, however, to make their contribution in parliament to help get these mechanisms accepted.
on behalf of the PPE-DE Group. - Madam President, there are pages in the world's history we would wish not to be repeated anywhere, ever.
One of these pages is the story of 'comfort women'. I refer to the officially commissioned acquisition of young women by the Government of Japan, from the 1930s and during the Second World War, for the sole purpose of sexual servitude to the Japanese Imperial Armed Forces. We do not know exactly the numbers of women who were enslaved but we know that the 'comfort women system' included gang rape, forced abortions, humiliation and sexual violence, resulting in mutilation, death or eventual suicide, and that it was one of the largest cases of human trafficking in the 20th century, involving not hundreds but thousands of women.
Today, the remaining survivors are 80 and more years of age and one could argue that the problem is no longer an important issue. But I fully understand the wish of these women and their families to clear their names. Today we express our solidarity with the women who were victims of this system. We call on the Japanese Government to formally acknowledge and accept historical and legal responsibility and to implement effective administrative mechanisms to provide reparations to all surviving victims of the 'comfort women system' and to the families of deceased victims.
Taking into account the excellent relationship between the European Union and Japan, based on the mutually shared values of the rule of law and respect for human rights, I hope that the Government and the Parliament of Japan will take all necessary measures to recognise the sufferings of sex slaves and to remove existing obstacles to obtaining reparations before Japanese courts and that current and future generations will be educated about these events. I am sure that official recognition of the existence of the 'comfort women system' and an apology on behalf of the Japanese Government also would do much to help heal the wounds of our painful common history.
on behalf of the ALDE Group. - Madam President, people can be forgiven for their sins, but people's crimes cannot be forgotten. This applies as much to Japan as it did, for example, to Nazi Germany or Stalinist Russia.
The Japanese committed immensely barbaric war atrocities in the 1930s and 1940s. To some extent, they paid dearly by having two of their cities, Hiroshima and Nagasaki, annihilated by the mighty nuclear holocaust brought upon them by the US.
However, Japan inflicted many dreadful evils on the world in the past, and one of these - the sexual slavery of 'comfort women' - only came to prominence relatively recently. Some of these poor and now frail elderly ladies are still with us, as the remnants of a past that is inconvenient for Japan but torturous for them.
These women are asking for two very simple things from today's rich and powerful Japan: an official apology and very modest humanitarian aid. Certainly, the European Parliament, with this joint motion for a resolution, expects and demands that the Japanese Government must do both and fast. Otherwise, aside from the stigma of shame, the EU must consider taking particularly effective action against ex-imperial Japan.
Madam President, the subject of today's debate is a violation of human rights that took place during the 1930s, during the Japanese occupation, when young women in the Imperial Armed Forces were sexually exploited and forced into prostitution, despite the fact that the Japanese Government had signed international conventions on combating traffic in women and children and supported the UN Resolution on Women, Peace and Security.
The sincere sympathy of the Japanese premier is currently being undermined by Japanese officials in connection with the closure of the Asian Women's Fund programme and mandate in March 2007, out of which only monetary compensation was paid to women.
In supporting the resolution and the demand for compensation, we would, however, point out that in modern times, too, the boundary between the normal and the pathological is being eroded, and this flies in the face of moral norms, so there is a need for radical moves to combat prostitution as a form of modern-day slavery. Prostitutes are not just victims of wars that took place 50 years ago; it could also be women of today who are being exploited, in the Belgian Congo, for example, as reported in the press, and indeed in many other countries, even rich ones.
In the name of respect for the human being we should also unmask the spread of a hedonistic and commercial culture that is pointing towards abuse in the area of sex, drawing even very young women and girls into the sphere of prostitution and other forms of demoralisation.
Respect for the identity and dignity of women is not based solely on uncovering crimes or abuses in the sphere of sexual discrimination or other injustices; it is based primarily on the drafting of development programmes and on the real-life practice of principles embracing all areas of a woman's life. These principles must be rooted in a new realisation of the worth of a woman as wife, mother, carer or employee, as a human being and a person who is the equal of a man, despite being different.
Vice-President of the Commission. - (DE) Madam President, ladies and gentlemen, in 1993 the Japanese Government spokesman at that time, Yohei Kono, extended Japan's 'sincere apologies and remorse to all those ... who suffered immeasurable pain and incurable physical and psychological wounds as comfort women'. In 1995 the Prime Minister at that time, Mr Murayama, also apologised publicly to the comfort women on the occasion of the 50th anniversary of the end of the Second World War. That same year the Asian Women's Fund was set up to grant reparations and medical aid to survivors on behalf of the Japanese Government and people.
These attempts to obtain reparations for the comfort women and a renewed public apology from the former Japanese Prime Minister, Mr Koizumi, on the occasion of the 60th anniversary of the end of the Second World War in 2005 are positive steps by Japan. Japan has thereby recognised its responsibility for these unspeakable human rights violations. Only a few days ago, the Japanese Minister for Foreign Affairs confirmed the declaration of the government spokesman, Mr Kono, which I quoted at the beginning, as Japan's official position.
We now have the moving testimony of survivors, and this moving testimony has again aroused interest in this terrible period, in Europe as well as in the United State, Canada and Australia.
Our actions here are not simply about the past; they are about drawing the right conclusions from the events and doing everything in our power to combat today's forms of slavery, sexual exploitation and human trafficking.
With the European Instrument for Democracy and Human Rights, the Commission is actively supporting NGOs throughout the world involved in preventing violence against women and children and combating human trafficking for the purpose of sexual slavery. On 23 November 2007 the Commission sent out a further signal on the International Day for the Elimination of Violence Against Women, by having affirmed its emphatic commitment to combating gender-based violence.
The European Union is conducting a regular human rights dialogue with Japan, touching on all the EU's concerns - including women's rights. Japan is a like-minded global player cooperating constructively with us in multilateral forums in order to improve respect for and protection of human rights. Together with the European Union, Japan has therefore issued a resolution on human rights in North Korea and denounced the actions of the regime in Myanmar.
The debate is closed.
The vote on these three topics will take place at the end of today's sitting.